UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 8, 2010 Answers Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdictionof Incorporation) 1-32255 98-0202855 (Commission File Number) (IRS Employer Identification No.) 237 West 35th Street Suite 1101 New York, NY 10001 (Address of Principal Executive Offices) 646-502-4777 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information in this Current Report on Form 8-K and the exhibits hereto is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 2.02Results of Operations and Financial Condition. On November 8, 2010, Answers Corporation (the “Company”) issued a press release announcing its unaudited financial results for the quarter ended September 30, 2010. The full text of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this Item 2.02. Item 7.01Regulation FD Disclosure. On November 8, 2010, the Company held an earnings conference call to discuss its unaudited financial results for the quarter ended September 30, 2010. A transcript of the earnings conference call is attached hereto as Exhibit 99.2 and is incorporated by reference into this Item 7.01. Item 9.01Financial Statements and Exhibits Exhibit No. Description Press Release issued by Answers Corporation, dated November 8, 2010 Transcript of November 8, 2010 Earnings Conference Call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANSWERS CORPORATION By: /s/ Caleb A. Chill Caleb A. Chill VP General Counsel & Corporate Secretary Dated: November 8, 2010 EXHIBIT INDEX Exhibit No. Description Press Release issued by Answers Corporation, dated November 8, 2010 Transcript of November 8, 2010 Earnings Conference Call
